Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 06/28/2022. Claims 1-2, 4-7, 9-14, 16-20 have been amended. Claims 1-20 are now pending in this Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "first data" in line 4.  What is the “first data”, there is no indication or further details about the “first data”. 
Claim 3 recites the limitation "the plurality of threads" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because Claims 2-3, 10-14, 28 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reasons:
II. Mental Processes 2106.04(a)(2)(III)
Step 2A Prong One
MPEP 2106.04(a)(2)(III) addresses mental steps.  "[M]ental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. [C]oncepts that cannot practically be performed in the human mind and..are not "mental processes"...The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation... Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. 

Step 2A, Prong One
Receiving an export images and file organizing the user data to be associated with a plurality comments on the social media. 
Matching an image file to comment and storing the data associated with the comment as metadata.  

Step 2A, Prong Two and Step 2B:
Use of a computer to receive, matching and storing (analyze, compare and map, and generation) may be characterized as mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)
Receiving an export of user, matching an image file and storing data amounts to necessary data gathering - see MPEP 2106.05(g)
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).
Use of blockchain technology to receive an export of user, matching an image file and storing data a particular technological environment or merely using blockchain technology as a tool to implement the abstract idea.  


Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Pub No. 2008/0288506 A1), and Wahl (U.S. Pub No. 2008/0148366 A1), and further in view of Yan et al (U.S. Pub No. 2015/0186420 A1).

As per claim 1, Brown discloses a method, comprising: 
receiving an export of user data from a social network, the export comprising a directory of images and an export file organizing the user data to be associated with a plurality of comments on the social network (Par [0010]); 
storing the first data (Par [0020] storing export information).
Brown does not explicitly disclose data associated with a plurality of comments on the social network; matching an image file from the directory of images to first data associated with one of the plurality of comments represented in the export file; and storing data associated with the one of the plurality of comments as metadata in the image file.
However, Wahl discloses data associated with a plurality of comments on the social network (par [0197]); 
matching an image file from the directory of images to first data associated with at least one comment in the user data (par [0194]; and 
storing data associated with the at least one comments as metadata in the image file (par [0205-0207]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to reduce the vulnerability (par [0016]).
Brown and Wahl disclose export file matching an image file from the directory and storing data. Brown and Wahl silence about matching an image file to at least one comment in the user data.
However, Yan discloses matching an image file to at least one comment in the user data (Par [0006, 0018]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to provide information about people or events depicted in these image (par [0005]).
As per claim 2, Brown discloses the method of claim 1, comprising: export file (Par [0013]).
Brown does not explicitly disclose parsing the file including the user data associated with the plurality of comments to determine a source social network of the export; based on the source social network of the export identify the one of the plurality of comments. 
However, Wahl discloses parsing the file including the user data associated with the plurality of comments to determine a source social network of the export; based on the source social network of the export identify the one of the plurality of comments (par [0194]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to satisfy the a filtering criteria (Col 2 lines 60-62).As per claim 4, Wahl discloses the method of claim 1, comprising: receiving a request to open the image file after the first data associated with the at least one comments has been stored as metadata with the image file; and presenting the image file along with the first data from the one of the plurality of comments that has been stored as metadata with the image file (Par [0194]).
Brown and Wahl disclose export file matching an image file from the directory and storing data. Brown and Wahl silence about matching an image file to at least one comment in the user data.
However, Yan discloses matching an image file to at least one comment in the user data (Par [0006, 0018]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to provide information about people or events depicted in these image (par [0005]).
As per claim 9, Wahl discloses the method of claim 1, comprising: adding the image file along with the metadata of the image file to an archive directory of social network comments that includes comments from multiple social networks (Par [0194]). As per claim 10. At least one non-transitory computer readable medium comprising instructions stored thereon that when executed cause at least one processor to: 
receive an export of user data from a social network, the export consisting of a directory of images and an export file organizing the user data to be associated with a plurality of comments on the social network (Par [0010]); 
storing the first data (Par [0020] storing export information).
Brown does not explicitly disclose data associated with a plurality of comments on the social network; matching an image file from the directory of images to first data associated with one of the plurality of comments represented in the export file; and storing data associated with the one of the plurality of comments as metadata in the image file.
However, Wahl discloses data associated with a plurality of comments on the social network (par [0197]); 
matching an image file from the directory of images to first data associated with one of the plurality of comments represented in the file (par [0194]; and 
storing data associated with the one of the plurality of comments as metadata in the image file (par [0205-0207]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to reduce the vulnerability (par [0016]).
Brown and Wahl disclose export file matching an image file from the directory and storing data. Brown and Wahl silence about matching an image file to at least one comment in the user data.
However, Yan discloses matching an image file to at least one comment in the user data (Par [0006, 0018]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to provide information about people or events depicted in these image (par [0005]).
As per claim 11, Brown discloses the at least one non-transitory computer readable medium of claim 10, wherein the instructions further cause the at least one processor to: export file (Par [0013]).
Brown does not explicitly disclose parsing the file including the user data associated with the plurality of comments to determine a source social network of the export; based on the source social network of the export identify the one of the plurality of comments. 
However, Wahl discloses parsing the file including the user data associated with the plurality of comments to determine a source social network of the export; based on the source social network of the export identify the one of the plurality of comments (par [0194]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to satisfy the a filtering criteria (Col 2 lines 60-62). As per claim 12, Wahl discloses the at least one non-transitory computer readable medium of claim 10, wherein the instructions further cause the at least one processor to: receive a request to open the image file after the first data associated with the at least one comments has been stored as metadata with the image file; and present the image file along with the first data from the at least one comments that has been stored as metadata with the image file (Par [0194]). 
Brown and Wahl disclose export file matching an image file from the directory and storing data. Brown and Wahl silence about matching an image file to at least one comment in the user data.
However, Yan discloses matching an image file to at least one comment in the user data (Par [0006, 0018]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to provide information about people or events depicted in these image (par [0005]).As per claim 16, Wahl discloses the at least one non-transitory computer readable medium of claim 10, wherein the instructions further cause the at least one processor to: add the image file along with the metadata of the image file to an archive directory of social network comments that includes comments from multiple social networks (par [0194]). As per claim 17, Brown discloses a system, comprising: at least one non-transitory computer readable medium comprising instructions stored thereon; and at least one processor configured to execute the instructions to cause the at least one processor to: 
receive an export of user data from a social network, the export consisting of a directory of images and an export file organizing the user data to be associated with (Par [0010]); 
storing the first data (Par [0020] storing export information).
Brown does not explicitly disclose data associated with a plurality of comments on the social network; matching an image file from the directory of images to first data associated with one of the plurality of comments represented in the export file; and storing data associated with the one of the plurality of comments as metadata in the image file.
However, Wahl discloses data associated with a plurality of comments on the social network (par [0197]); 
matching an image file from the directory of images to first data associated with one of the plurality of comments represented in the file (par [0194]; and 
storing data associated with the one of the plurality of comments as metadata in the image file (par [0205-0207]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to reduce the vulnerability (par [0016]).
Brown and Wahl disclose export file matching an image file from the directory and storing data. Brown and Wahl silence about matching an image file to at least one comment in the user data.
However, Yan discloses matching an image file to at least one comment in the user data (Par [0006, 0018]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to provide information about people or events depicted in these image (par [0005]).
As per claim 18, Brown discloses the system of claim 17, export file (Par [0013]).
Brown does not explicitly disclose parsing the file including the user data associated with the plurality of comments to determine a source social network of the export; based on the source social network of the export identify the one of the plurality of comments. 
However, Wahl discloses parsing the file including the user data associated with the plurality of comments to determine a source social network of the export; based on the source social network of the export identify the one of the plurality of comments (par [0194]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to satisfy the a filtering criteria (Col 2 lines 60-62).As per claim 19, Wahl discloses the system of claim 17, wherein the instructions further cause the at least one processor to: receive a request to open the image file after the first data associated with the at least one comments has been stored as metadata with the image file; and present the image file along with the first data from the at least one comments that has been stored as metadata with the image file (par [0194]). 
Brown and Wahl disclose export file matching an image file from the directory and storing data. Brown and Wahl silence about matching an image file to at least one comment in the user data.
However, Yan discloses matching an image file to at least one comment in the user data (Par [0006, 0018]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wahl into the teachings of Brown in order to provide information about people or events depicted in these image (par [0005]).



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, and Wahl, and Yan et al, and further in view of Martino et al (U.S. Patent No. 7,818,392).

As per claim 3, Brown and Wahl do not explicitly disclose the method of claim 2, wherein different source social networks are each associated with a different format for the export of the user data associated with the plurality of comments. 
However, Martino discloses wherein different source social networks are each associated with a different format for the export of the user data associated with the plurality of comments (Col 17 lines 12-31).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Martino into the teachings of Brown as modified by Wahl in order to reduce the vulnerability (par [0016]).


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, and Wahl, and Yan et al, and further in view of Anders (U.S. Patent No. 6,604,144).

As per claim 5, Brown and Wahl do not explicitly disclose the method of claim 4, wherein the presenting the image file further includes presenting the image file with a background and formatting that replicates an appearance of the image and the at least one comments when presented by the social network. 
However, Anders discloses wherein the presenting the image file further includes presenting the image file with a background and formatting that replicates an appearance of the image and the at least one comments when presented by the social network (Col 7 lines 3-33).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Anders into the teachings of Brown as modified by Wahl in order to improve the efficiency of the object (Col 3 lines 1-3).



Claims 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, and Wahl, and Yan et al, and further in view of Lewis (U.S. Pub No. 2009/0052804 A1).

As per claim 7, Wahl discloses plurality of comments (par [0192]). 
Brown and Wahl do not explicitly disclose the method of claim 1, comprising: after storing the first data associated with the at least one comments as metadata in the image file, indexing the image file and the metadata of the image file in an index. 
However, Lewis discloses after storing the first data associated with the at least one comments as metadata in the image file, indexing the image file and the metadata of the image file in an index (par [0008-0015]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lewis into the teachings of Brown as modified by Wahl in order to reduce time-consuming (par [0002]).As per claim 8, Lewis discloses the method of claim 7, comprising: searching for the image file by searching the index (par [0008-0015]).
As per claim 14, Wahl discloses plurality of comments (par [0192]). 
Brown and Wahl do not explicitly disclose the method of claim 10, comprising: after storing the first data associated with the at least one comments as metadata in the image file, indexing the image file and the metadata of the image file in an index. 
However, Lewis discloses after storing the first data associated with the at least one comments as metadata in the image file, indexing the image file and the metadata of the image file in an index (par [0008-0015]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lewis into the teachings of Brown as modified by Wahl in order to reduce time-consuming (par [0002]).As per claim 15, Lewis discloses the at least one non-transitory computer readable medium of claim 14, wherein the instructions further cause the at least one processor to: search for the image file by searching the index Par [0008-0015]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 16, 2022
/THU N NGUYEN/Examiner, Art Unit 2154